It is contended that a written demand for the return of usury, as condition precedent to the commencement of an action under section 1005, Rev. Laws 1910, should be for the return of the amount of interest received in excess of the legal rate, and *Page 470 
not for the whole interest received. Subsequent to the filing of briefs, the case of Ardmore State Bank v. E.H. Thompson, 57 Okla. ___, 164 P. 977, was decided adversely to this contention.
The judgment should therefore be affirmed.
By the Court: It is so ordered.